 1   RENE L. VALLADARES
     Federal Public Defender
 2   Nevada State Bar No. 11479
     NISHA BROOKS-WHITTINGTON
 3   Assistant Federal Public Defender
     411 E. Bonneville, Ste. 250
 4   Las Vegas, Nevada 89101
     (702) 388-6577/Phone
 5   (702) 388-6261/Fax
     Nisha_Brooks-Whittington@fd.org
 6
 7   Attorney for Voncel Tate

 8                               UNITED STATES DISTRICT COURT

 9                                     DISTRICT OF NEVADA

10   UNITED STATES OF AMERICA,                       Case No. 2:19-cr-00111-APG-NJK
11                  Plaintiff,                       STIPULATION TO CONTINUE
12                                                   SENTENCING HEARING
            v.
                                                     (First Request)
13   VONCEL TATE,
14                  Defendant.
15
16          IT    IS    HEREBY        STIPULATED    AND     AGREED,       by   and    between
17   Nicholas A. Trutanich, United States Attorney, and Brian Y. Whang, Assistant United
18   States Attorney, counsel for the United States of America, and Rene L. Valladares,
19   Federal Public Defender, and Nisha Brooks-Whittington, Assistant Federal Public
20   Defender, counsel for Voncel Tate, that the Sentencing Hearing currently scheduled on
21   May 13, 2020 at 10:00 a.m., be vacated and continued to a date and time convenient to the
22   Court, but no earlier than sixty (60) days.
23   ///
24   ///
25   ///
26
 1          The Stipulation is entered into for the following reasons:
 2          1.      On March 11, 2020, the World Health Organization officially classified
 3   COVID-19 a pandemic.1 Governor Steve Sisolak declared a State of Emergency in Nevada on
 4
     March 12, 2020. On March 16, 2020, the CDC recommended that all in-person events
 5
     consisting of 10 or more people be postponed or cancelled throughout the United States.2
 6
 7          2.      As of March 24, 2020, Nevada has 278 confirmed COVID-19 cases and 4

 8   deaths.3 Also, as of March 24, 2020, the new strain of coronavirus which causes COVID-19,

 9   has infected over 398,107 people, leading to at least 17,454 deaths worldwide.4

10          3.      In light of this pandemic, the growing number of infected individuals in the State

11   of Nevada and worldwide, and the CDC’s recommendations, counsel request a continuance of

12   the sentencing hearing.

13          4.      Additionally, defense counsel needs additional time to meet with her client to

14   discuss the Presentence Investigation Report once it is available and to prepare for sentencing.

15   Furthermore, defense counsel needs time to gather mitigation information which is relevant to

16   the sentencing disposition of this case.

17          5.      The defendant is incarcerated and does not object to the continuance.

18          6.      The parties agree to the continuance.

19
            1
20           WHO Characterizes COVID-19 as a Pandemic, World Health Organization (Mar.
     11, 2020) at https://www.who.int/dg/speeches/detail/who-director-general-s-opening-remarks-
21   at-the-media-briefing-on-covid-19---11-march-2020.
            2
22           Center for Disease Control: COVID-19 https://www.cdc.gov/coronavirus/2019-
     ncov/community/large-events/ (last visited Mar. 24, 2020).
23
            3
              https://www.reviewjournal.com/news/politics-and-government/nevada/number-of-
24   covid-19-cases-in-nevada-climbs-to-278-1989723/; https://nvhealthresponse.nv.gov/ (last
     visited Mar. 24, 2020).
25
            4
               Coronavirus Resource Center, John Hopkins University (last visited Mar. 24, 2020),
26   https://coronavirus.jhu.edu/map.html.
                                                  2
 1        This is the first stipulation to continue filed herein.
 2        DATED this 24th day of March 2020.
 3   RENE L. VALLADARES                               NICHOLAS A. TRUTANICH
     Federal Public Defender                          United States Attorney
 4
 5      /s/ Nisha Brooks-Whittington                     /s/ Brian Y. Whang
     By_____________________________                  By_____________________________
 6
     NISHA BROOKS-WHITTINGTON                         BRIAN Y. WHANG
 7   Assistant Federal Public Defender                Assistant United States Attorney

 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
                                                     3
 1                              UNITED STATES DISTRICT COURT

 2                                    DISTRICT OF NEVADA

 3
     UNITED STATES OF AMERICA,                          Case No. 2:19-cr-00111-APG-NJK
 4
                   Plaintiff,                           ORDER
 5
            v.
 6
     VONCEL TATE,
 7
                   Defendant.
 8
 9
10          IT IS ORDERED that the sentencing hearing currently scheduled for Wednesday,
11   May 13, 2020 at 10:00 a.m., be vacated and continued to July 8, 2020 at the hour of 10:30 a.m.
12   in Courtroom 6C.
13
            DATED this 25th day of March 2020.
14
                                                                            ___
15
                                                 UNITED STATES DISTRICT JUDGE
16
17
18
19
20
21
22
23
24
25
26
                                                    4
